IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JAMES DICKERSON,                     NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-4651

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed April 3, 2017.

An appeal from the Circuit Court for Duval County.
Mallory D. Cooper, Judge.

Diana L. Johnson of Johnson and Lufrano, P.A., Jacksonville, for Appellant.

Pamela Jo Bondi, Attorney General, and Tayo Popoola, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

MAKAR and WINSOR, JJ., and BROWN, JOHN T., ASSOCIATE JUDGE,
CONCUR.